600 S.E.2d 464 (2004)
STATE of North Carolina
v.
George SMITH.
No. 250P03-2.
Supreme Court of North Carolina.
June 24, 2004.
George Smith, Pro Se.
Christopher W. Brooks, Assistant Attorney General, Jeff Hunt, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Pro Se on the 5th day of May 2004 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 24th day of June 2004."